--------------------------------------------------------------------------------

AGREEMENT FOR ASSIGNMENT, PURCHASE AND SALE

     This Agreement is entered into this 15th day of November 2010, by and
between JAYHAWK ENERGY, INC., a Colorado corporation, (“Seller”) and INTELBAHN,
INC., a Nevada Corporation, or its assigns (“Buyer”), (together the “Parties”).

     1)      ASSIGNMENT, SALE AND PURCHASE: For and in consideration of the
mutual benefits to be derived herefrom, the sufficiency of which is hereby
acknowledged, and subject to the terms and conditions hereinafter set forth,
Seller shall assign, sell, transfer, convey and deliver to Buyer at Closing, and
Buyer shall accept assignment of, purchase and acquire at Closing all right,
title and interest of Seller in, to and under the oil and gas leases (the
“Leases”) and water disposal well (the “Well”) as set forth in Exhibit “A”
attached hereto and incorporated herein by reference.

     2)      SELLER’S INTEREST: Seller covenants and warrants that it will
assign and convey to Buyer its entire working interest in and to the Leases and
the Well as set forth in Exhibit “A”. Seller will retain the right, for 8 years,
to continue to dispose, into the Well for no additional charge and at its own
expense, water produced from any other Kansas properties in which it has an
interest.

     3)      PURCHASE PRICE: The purchase price for the above described Leases
and Well shall be ONE HUNDRED TWENTY FIVE THOUSAND DOLLARS ($125,000.00) in U.S.
Funds (the “Purchase Price”). The Parties agree to allocate the purchase price
as set forth in Exhibit “B” attached hereto and incorporated herein by
reference. At the time of signing of this Agreement, Buyer shall deposit
$15,000.00 (the “Earnest Money”) to be held in the trust account of Rob Burnett,
Attorney of the Firm; Parsons, Burnett, Bjordahl, Hume LLP of Spokane
Washington.

     4)      CLOSING: The parties shall use their best efforts to close the
transaction contemplated by this Agreement on or before December 15th, 2010 or
such other date as may be agreed to by both Parties (the “Closing”). The Closing
shall take place at a location and on a date and at a time to be mutually agreed
upon by the Parties.

     5)      DUE DILIGENCE: Upon Seller’s written acceptance of this Agreement,
Buyer and its attorneys, employees and consultants shall be entitled to examine
and copy (at Buyer’s expense) Seller’s records pertaining to the Leases and
Well, including but not limited to all lease files, operating agreements, deeds
and documents of title and all other property records, all accounting,
geological, geophysical and other records, and all other documents relating to
the Leases and Well (collectively the “Records”). Buyer, at its sole risk and
expense, shall also have access to the Well and the right to observe operations
and to inspect any and all equipment, improvements and fixtures related to the
Leases.

     6)      CONFIDENTIALITY: Buyer agrees that all information obtained from
the examination of Seller’s files and records shall remain confidential and
shall not be disclosed to any third party or used for any purposes not directly
related to this Agreement without Seller’s prior written consent. In the event
the transactions contemplated by this Agreement are not closed, Buyer will
return to Seller, within five (5) business days of the termination of this
Agreement, all copies of the Records and all other information relating to the
Leases obtained pursuant to this Agreement, except as to that information
obtained from records available to the public. It is further understood and
agreed that money damages would not be a sufficient remedy for any breach of
this Section 6 and that Seller shall be entitled to equitable relief without
obligation to post bond, including injunction and specific performance, as a
remedy for any such breach by Buyer. Such remedies shall not be deemed the
exclusive remedies for a breach of this Section 6 or of this Agreement but shall
be in addition to all other remedies available at law or equity to Seller.

--------------------------------------------------------------------------------

     7)      TITLES: Buyer shall, at its sole expense, conduct such examination
of title as it sees fit and shall notify Seller in writing, five days prior to
closing, of any title defect which would cause Seller’s title to be
unmerchantable. Failing such notice, Buyer will be deemed to have approved
title. In the event Buyer notifies Seller of such defects, Seller may, within a
reasonable amount of time given the nature of the defect, attempt to cure same.
In the event of a material title defect which renders all or a portion of the
Leases and/or Well unmerchantable and which Seller elects to not, or is not able
to cure, the Parties shall use reasonable efforts to agree on an adjustment of
the Purchase Price. In the event the Parties are unable to reach such an
agreement, Buyer or Seller may terminate this Agreement, with no further
obligation by either Party to perform, by giving written notice to the other
Party on or before Closing. As used herein, “merchantable” shall mean the quiet
and peaceful enjoyment of an interest in the Leases and/or Well that a
reasonable and prudent operator engaged in the business of owning, exploring,
developing, operating and producing oil and gas properties with knowledge of the
facts and the legal effect thereof would accept. If this Agreement does not
close as the result of defects in title, the Earnest Money shall be returned to
Buyer.

     8)      ENVIRONMENTAL: If, as a result of Buyer’s inspection of the Well,
lands and equipment, Buyer objects to the condition of the Leases and/or Well
because of environmental concerns (“Environment Defects”), Buyer shall notify
Seller of the same on or before five (5) days prior to Closing, or such
Environmental Defects shall be deemed to have been waived. In the event Buyer
notifies Seller of such Environmental Defects, Seller may attempt, within a
reasonable time given the nature of the Environmental Defect(s), to cure the
same. In the event Seller elects not to cure the same or in the event any such
Environmental Defect is not curable, the Parties shall use reasonable efforts to
reach an agreement to appropriately adjust the Purchase Price due to such
Environmental Defects; in the event the Parties are unable to reach such an
agreement, Buyer or Seller may terminate this Agreement by giving written notice
to the other Party on or before Closing. If Buyer terminates this Agreement
pursuant to this Section 8, the Earnest Money shall be returned to Buyer.

     9)      WARRANTIES: Buyer shall accept the Leases and Well in their “AS IS,
WHERE IS” condition.  The Leases and Well shall be conveyed without warranty of
title, either express or implied, except as to claims arising by, through or
under Seller. At Closing, Seller will assign to Buyer all of its right, title
and interest in and to the Leases and Well, reserving the right, for 8 years, to
continue to dispose, at no additional charge and at its own expense, of water
produced from any other Kansas properties in which Seller has an interest .

     10)      INDEMNIFICATION: Buyer shall protect, defend, indemnify and hold
Seller harmless from the payment of any judgments, claims, costs, expenses and
liabilities (“Damages”), whether direct, contingent or otherwise which are
payable, by Seller, with respect to the ownership or operation of the Leases
and/or Well from and after Closing. Seller shall protect, defend, indemnify and
hold Buyer harmless from the payment of any and all Damages which are payable,
by Buyer, with respect to the ownership or operation of the Leases and/or Well
prior to Closing.

     11)      TAXES: Seller warrants that all taxes, including but not
necessarily limited to income taxes, real estate taxes, sales/use taxes,
personal property taxes (collectively “Taxes”), related to the Leases and/or
Well and the production and/or operation thereof, for the year 2009 and all
prior years has been paid. All Taxes based upon 2010 operation and production
shall be prorated as of the date of Closing. If any such taxes are not due at
closing, Buyer will thereafter be responsible for payment of same and will
invoice Seller for its pro rata share, providing supporting documentation
therefore, and such pro rata share shall be due upon receipt of such billing.
Buyer will bear all applicable sales or similar taxes imposed by any state,
county, municipal or other governmental entity as a result of this sale.

2

--------------------------------------------------------------------------------

     12)      REPRESENTATIONS AND OTHER WARRANTIES: The Parties represent and
warrant to each other as applicable that, as of the date of Closing:

     (a)      Buyer and Seller are each duly incorporated and each in good
standing in all jurisdictions in which they each conduct business and each have
the full authority and power to enter into this Agreement and carry out the
transactions contemplated hereby.

     (b)      This Agreement constitutes a legal, valid and binding obligation
of Buyer and Seller, enforceable against each in accordance with its terms.

     (c)      Seller, as lessee, owns the Leases and Well and has the full power
and right to assign, sell and convey the same, and Buyer has the full power and
right to acquire and operate the same, all pursuant to the terms and conditions
of this Agreement.

     (d)      The Seller, as lessee, will at Closing have good and merchantable
title, as set forth in Section 7 above, to those Leases and/or Well and to the
best of Seller’s knowledge will assign and convey the same free and clear,
except as set forth in the Leases, of all security interests, equities and
claims and will have ensured that all operating costs and expenses incurred as
of November 15th, 2010 have been timely paid.

     (d)      To the best of Seller’s knowledge, all rentals, royalties and
other payments due under the Leases and/or Well as of November 15th, 2010 have
been fully and promptly paid.

     (e)      To the best of Seller’s knowledge, there are no claims (including
claims for Taxes), demands, suits, actions, arbitrations or governmental
investigations or proceedings pending or threatened against either Seller or the
Leases and/or the Well which would affect Buyer’s ownership or operation of the
Leases and/or Well.

     (f)      To the best of Seller’s knowledge, all permits, licenses, orders
and approvals of all federal, state and local governments or regulatory bodies
required for the operation of the Leases and Well as presently conducted have
been obtained; all such permits, licenses, orders and approvals are in full
force and effect and no suspension or cancellation of any of them is threatened
or pending; and none of such permits, licenses, orders or approvals will be
affected by the consummation of this Agreement except as any of the same may
need to be transferred to Buyer and/or Buyer may be required to obtain in its
own name.

     (g)      Neither party has incurred any obligation or liability, contingent
or otherwise, with respect to any broker’s or finder’s fee or commission related
to this transaction for which the other party shall have any responsibility.

If, on or before Closing, it is discovered that either Party is in default under
any of the above representations and warranties applicable to it, the defaulting
Party shall use reasonable efforts to cure the same before Closing, but if it is
unable to do so, then the Parties shall use reasonable efforts to adjust the
Purchase Price on an equitable basis due such default. If the Parties are unable
to agree as to such adjustment on or before Closing, then the Party not in
default may terminate this Agreement by giving written notice to the other on or
before the date of Closing.

     13)      SURVIVAL AND FURTHER ACTION: The terms and conditions of this
Agreement and the representations and warranties contained herein (except those
as to which a default may have been discovered prior to Closing and for which an
adjustment in the Purchase Price has been made) shall survive the Closing. The
Parties agree to execute such further documents or take such further actions
after the Closing Date which may be necessary in order to effectuate the
transactions contemplated hereunder.

3

--------------------------------------------------------------------------------

     14)      ASSIGNMENT: Seller shall have the right to assign or direct
payment as provided hereunder to a financial intermediary to facilitate a
deferred exchange of like kind property pursuant to Section 1031 of the Internal
Revenue Code.

     15)      CONSENTS AND APPROVALS: Unless specifically stated to the contrary
in this (i.e., by stating that a Party’s consent or approval may be granted or
withheld in its sole discretion), whenever any provision of this Agreement
requires a Party to provide its consent or approval, such Party will not
unreasonably condition, withhold or delay such consent or approval.

     16)      BINDING EFFECT: Upon execution hereof, this Agreement shall be
binding on the Parties hereto, their respective heirs, devisees, personal
representatives, successors and assigns.

     17)      COUNTERPARTS: This Agreement may be executed by Seller and Buyer
in counterparts, each of which shall be deemed to be an original and all of
which shall be deemed to constitute one Agreement.

     18)      DEFAULT: Time is of the essence of this Agreement. In the event
either Party fails to comply with any of the terms of this Agreement, then this
Agreement shall, at the option of the non-defaulting Party, be terminated. If
the non-defaulting Party does not exercise the option to terminate this
Agreement, the non-defaulting Party may require specific performance and also
exercise any other legal rights and remedies available under Kansas law. If
Buyer is the defaulting party and Seller elects to terminate this Agreement,
Seller shall be entitled to retain the Earnest Money deposit as liquidated
damages; if Seller is the defaulting party and Buyer elects to terminate this
Agreement, Buyer shall be entitled to a full refund of the Earnest Money
deposit.

     19)      NOTICES: Any notice or other communication under this Agreement
shall be in writing and shall be considered given when delivered personally, via
facsimile or email, or three (3) business days after mailing by registered mail,
return receipt requested, to the parties at the following addresses or at such
other address as a Party may specify by notice to the other.

  If to Intelbahn, Inc.: Terry Fields, CEO     314-837 West Hastings Street    
Vancouver BC Canada V6C 3N6     Fax: 250-745-8143     Email:
terryfields7@aol.com                     If to JayHawk Energy, Inc.: Lindsay E.
Gorrill, CEO     6240 E. Seltice Way, Suite C     Post Falls, ID 83854     Fax:
208-765-8520     Email: lindsay333@mac.com         With a copy to:
Parsons/Burnett/Bjordahl/Hume, LLP     Attn: Robert J. Burnett     505 W.
Riverside Avenue, Suite 500     Spokane, WA. 99201     Fax: 509-252-5066    
Email: rburnett@pblaw.biz

4

--------------------------------------------------------------------------------

     20)      ENTIRE AGREEMENT; AMENDMENT: This Agreement shall supersede all
other existing agreements between Buyer and Seller relating to the subject
matter of this Agreement. This Agreement may not be amended except by a written
agreement signed by the Parties.

     21)      WAIVER: The failure of a Party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

     22)      SEVERABILITY: If for any reason any provision of this Agreement is
determined by a tribunal of competent jurisdiction to be legally invalid or
unenforceable, the validity of the remainder of the Agreement will not be
affected and such provision will be deemed modified to the minimum extent
necessary to make such provision consistent with applicable law and, in its
modified form, such provision will then be enforceable and enforced.

     23)      ATTORNEYS FEES & COSTS: If any legal action is brought to construe
or enforce any provision of this Agreement, the prevailing Party shall be
entitled to receive its reasonable attorneys' fees and court costs in addition
to any other relief it may receive.

     24)      GOVERNING LAW: This Agreement shall be governed, construed and
enforced under the laws of the State of Kansas.

     IN WITNESS WHEREOF, this Agreement for Assignment, Purchase and Sale has
been executed this 15th day of November, 2010.

SELLER: BUYER:     JAYHAWK ENERGY, INC. INTELBAHN, INC.             By:_/s/
Signed___________________________ By:__/s/ Signed________________________ Print
Name: _____________________________ Print Name: ___________________________
Title: __________________________________ Title:
________________________________

     BE IT REMEMBERED, that on this ______ day of ______________, 2010, before
me, the undersigned, a Notary Public in and for the said county and state, came
________________, the ________________ of JayHawk Energy Inc., to me personally
known to be the same person who executed the foregoing instrument, and he duly
acknowledged the execution of the same.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year last above written.

5

--------------------------------------------------------------------------------

Notary Public

My appointment expires:

STATE OF _______________, COUNTY OF _________________, SS:

 

 

BE IT REMEMBERED, that on this ______day of _____________ , 2010, before me, the
undersigned, a Notary Public in and for the said county and state, came
__________________________ , Intelbahn Inc., to me personally known to be the
same person who executed the foregoing instrument, and he duly acknowledged the
execution of the same.

     IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year last above written.

      Notary Public

My appointment expires:

6

--------------------------------------------------------------------------------

EXHIBIT “A”

LAND SCHEDULE

Attached to and forming part of a Purchase and Sale Agreement Dated November 15,
2010




Name Address: All
Leases in
Bourbon County,
Kansas


Twp Range


Section


Acres

Combined
Acres

Renewed -
3yrs Dunlop, Charles &
Cheri P.O. Box 285,
Parker, KS 66072 23S 22E
24S 22E 36
1, 12 70
200
270
29/12/2007

Shepard, Stephen &
Deborah
P.O. Box 162,
Uniontown, KS
66779 23S 22E
24S 22E
25S 21E
25S 22E 24, 34 15,
22, 24, 25
35
8, 12 200
481
80
1134.61


1895.61


16/10/2007 Perry, Jimmy &
Rebecca new
owners

?

24S 21E

14

80

80

29/03/2008
Williams, Dennis &
Janet 6640 Brookwood
Dr SE, Eyota, MN
55934

24S 21E

25

160

160

06/01/2008
Fuhrman, Harley &
Beverly 333 Soldier Rd,
Bronson, KS
66716

24S 21E

24, 25

320

320

27/10/2007

Wilson, Sharon E. 10466 S. Salt Rd,
Lamont, FL
32336

24S 22E

2

75

75

07/07/2008

Price, James & Ellen 326 S Oakdale,
Salina, KS 67401-
3167

24S 22E

3

91.5

91.5

20/01/2008
Fuhrman, Harley &
Beverly 333 Soldier Rd,
Bronson, KS
66716

24S 22E

8

78

78

29/12/2007

Lamb, Robert & Lois 1989 75th St,
Bronson, KS
66716

24S 22E

14

80

80

16/11/2007

Highbaugh, Marland 2401 Hortonstapt
127, Fort Scott,
KS 66701

24S 22E

21

299

299

08/12/2007

McBee, David & Dana 4824 Larsen Lane,
Shawnee, KS
66203

24S 22E

21

80

80

29/12/2007
Williams, Steven &
Marcia 1335 125th St,
Redfield, KS
66769

24S 22E

22

160

160

15/10/2007

Lamb, Robert & Lois 1989 75th St,
Bronson, KS
66716

24S 22E

23

160

160

16/11/2007
Jones, Lee C 1903 95th St,
Uniontown, KS
66779
24S 22E
24
20
20
20/10/2007


7

--------------------------------------------------------------------------------


Fuhrman, Harley &
Beverly Rife,
Melvin & Louise 333 Soldier Rd,
Bronson, KS
66716

24S 22E

30

374.7

374.7

27/10/2007 Fuhrman, George &
Luella 1631 3400 St,
Moran, KS 66755
24S 22E
30
232.6
232.6
16/11/2007
Daylong, Margaret E,
Trustee 425 Quail Rd,
Bronson, KS
66716

24S 22E

31

200

200

16/02/2008
Wilson, Michael &
Judy 2060 80th St,
Uniontown, KS
66779

24S 22E
10, 12, 13, 14,
15, 23

1270

1270

18/11/2007
Ripper, Tommy &
Lora 2098 60th St,
Bronson, KS
66716

24S 22E

16, 21

400

400

12/01/2008
Fuhrman, William &
Susan 1917 35th St,
Bronson, KS
66716

24S 22E

19, 31

175

175

27/10/2007 Mix, Carol N
Revocable Trust
c/o Sifer, Donna,
Trustee
670 Soldier Rd,
Bronson, KS
66716


24S 22E


22, 27


880


880


20/10/2007
Ranger, Wade &
Stephanie 7853 Cranberry
St, Anchorage,
AK 99502-4440

24S 22E

23, 24

200

200

13/11/2007
Bradbury, Thomas &
Myrna 857 Ridge Rd,
Uniontown, KS
66779

24S 22E

23, 24, 25, 26

515.3

515.3

13/10/2007
Holeman, Daisy
Bonita 591 Quail Rd,
Bronson, KS
66716

24S 22E

33, 34

800

800

04/11/2007

Shelton, Charles
LeRoy 1730 77th
Terrace,
Uniontown, KS
66779


24S 22E


34, 35


202


202


04/11/2007
Woodward, Richard &
Barbara P.O. Box 51,
Bronson, KS
66716
25S 21E
25S 22E
26
5
80
546.41

626.41

03/11/2007
Daylong, Gary &
Rhonda 392 Quail Rd,
Bronson, KS
66716

25S 22E

6

80

80

06/12/2007
Stewart, Larry &
Linda 448 Quail Rd,
Bronson, KS
66716

25S 22E

6

160

160

06/01/2008
Blythe, Bud & Lee
Belle 475 Maple Rd,
Uniontown, KS
66779

25S 22E

7

152.1

152.1

09/02/2008 Shepard, Hazel, Co-
Trustee Holt,
Randall, Co-Trustee

?

25S 22E

13

320

320

30/03/2008

Gates, Norman 1317 85th St,
Uniontown, KS
66779

25S 22E

24

120

120

09/12/2007 Warren, Mark & Mary
Warren, Joseph & Shirley 644 Kansas Rd,
Uniontown, KS
66779
25S 22E
29
40
40
11/12/2007


8

--------------------------------------------------------------------------------




Warren, George M 301 Hill St,
Uniontown, KS
66779

25S 22E

32

75

75

23/11/2007
Moore, Russell &
Ethel 877 Poplar Rd,
Uniontown, KS
66779

25S 22E

1, 2, 11, 12

143

143

14/01/2008

Underwood, Jake 913 Maple Rd,
Uniontown, KS
66779

25S 22E

24, 25

250

250

16/12/2007 McClenahan, Patricia
A, Trustee Patricia
A McClenahan Trust
McClenahan, Robert
E, Trustee Robert E
McClenahan Trust


1191 Hwy 3,
Uniontown, KS
66779




25S 22E




27, 34




233




233




23/02/2008 Shinn, Danny &
Wilma P.O. Box 227,
Gas, KS 66742
25S 22E
3, 4, 5
299
299
11/01/2008
Blythe, Bud & Lee
Belle 475 Maple Rd,
Uniontown, KS
66779
25S 22E
25S 21E
19
24
27.7
532

559.7

09/02/2008
Geiger, Steven &
Barbara 1121 Hwy 3,
Uniontown, KS
66779
25S 22E
26S 22E
34, 35   2,
23
240
160

400

18/10/2007

Warren, George M 301 Hill St,
Uniontown, KS
66779
25S 22E
26S 22E
28, 32, 33
3,4
717
317.8

1034.8

23/11/2007
Svoboda, Patrick &
Kathleen 4791 W. 215th St,
Bucyrus, KS
66013
25S 22E
26S 22E

33   23
185
160

345

04/02/2008
Warren, Joseph &
Shirley 1161 50th St,
Uniontown, KS
66779
25S 22E
26S 22E
31, 32    5,
8

761.5

761.5

15/11/2007 Dawson, Jack &
Bernita 702 S Buckeye,
Iola, KS 66749
26S 21E
11
154
154
03/01/2008 Thompson, Leon &
Judith 1206 1000 St,
Iola, KS 66749
26S 21E
11
228
228
25/01/2008
Reed, Charles &
Kathryn 589 20th St,
Savonburg, KS
66772

26S 21E

36

480

480

14/07/2008
Dare, Charles &
Barbara 1037 85th St,
Uniontown, KS
66779

26S 22E

1

280

280

02/02/2008 Lavoie, Denise Luella ? 26S 22E 1 160 160 06/04/2008

Jefferis, James & Amy 1094 Hwy 3,
Uniontown, KS
66779

26S 22E

3

78.7

78.7

01/02/2008
Griffith, William &
Grace P.O. Box 92,
Uniontown, KS
66779

26S 22E

11

80

80

30/03/2008
Ericson, Henry &
Doris, Trustee 1090 Eagle Rd,
Fort Scott, KS
66701

26S 22E

13

97

97

16/02/2008
Warren, Robert Duane 404 Sunset Rd,
Freeman, MO
64746
26S 22E
21
159
159
19/01/2008


9

--------------------------------------------------------------------------------



Sampson, Richard &
Gloria 2714 Telequana
Dr, Anchorage,
AK 99517

26S 22E

23

64.9

64.9

04/01/2008

Dare, Mary K 10588 Hwy 7,
Mound City, KS
66056

26S 22E

1, 12

160

160

15/02/2008 Lickteig, James
Bures, Lloyd &
Marikay Feuerborn,
Clifford & Karen
3700 Butler Rd,
Richmond, KS
66080


26S 22E


2, 12, 13


480


480


04/01/2008



Aubel, William &
Joanna Typer,
Donald & Marjorie
Typer, James & Leigh 2906 Country
Lane, Hays, KS
67601 P.O.
Box 610, Hesston,
KS 67062
3321 S. Shartel,
Oklahoma City,
OK 73109






26S 22E






20, 21, 29






211.2






211.2






05/01/2008
Whisenhunt, Rick &
Mauriel 546 Indian Rd,
Uniontown, KS
66779

26S 22E

9, 16

80

80

12/01/2008
Geiger, Dewaine &
Beverly 759 Kansas Rd,
Uniontown, KS
66779
26S 22E
25S 22E
2, 4
35
312.75
160

472.75

25/10/2007 Bosley, Eddie &
Mildred 392 Hwy 39,
Walnut, KS 66780 26S 22E
27S 22E
32   7
160
160
17/06/2008                       TOTAL 17,963.77  


10

--------------------------------------------------------------------------------

WATER DISPOSAL WELL

Location Well Number Lease County          NENENE-26-26-1E  26-41-SWD  Lucille
George Trust  Bourbon, KS    API #15-011-23144    

 


EXHIBIT “B”

ALLOCATION

Allocated to and forming part of a Purchase and Sale Agreement Dated October 
___________

  PERCENTAGE OF PURCHASED ALLOCATION OF ASSET ASSET PURCHASE PRICE Lease
Interests 90% $110,000 TANGIBLE Interests 9% $12,500 MISCELLANEOUS 1% $1,250
Interests    

11

--------------------------------------------------------------------------------